DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-6 of U.S. Application 16/232,223 filed on December 26, 2018 have been examined. 

Allowable Subject Matter
Claims 1, 5, and 6 are allowed over the prior art of record.
The closest prior art of record is Books et al., US 20200164859 A1, Dalum, US 20130179007 A1, and Tate et al., US 20120179315 A1, hereinafter referred to as Books, Dalum, and Tate, respectively.
The following is an examiner’s statement of reasons for allowance:

Books discloses a hybrid vehicle comprising conventional hybrid vehicle components wherein the hybrid vehicle may change its energy consumption and regeneration based in part on whether a charging station is missed along a planned route.

Dalum discloses a hybrid vehicle comprising conventional hybrid vehicle components wherein the hybrid vehicle may change its energy consumption and 

Tate discloses a hybrid vehicle comprising conventional hybrid vehicle components wherein a recommended travel route for the hybrid vehicle is determined according to a charge-depleting cost model or charge-sustaining cost model.

As to claims 1, 5, and 6, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A vehicle control system using an in-vehicle computer of a vehicle comprising:
a power generator that includes an internal combustion engine outputting power used by an electric motor and the electric motor generating electric power using the power output by the internal combustion engine, a storage battery that stores the electric power generated by the power generator or electric power supplied by a charging spot, a running electric motor that is connected to driving wheels of the vehicle and is driven using the electric power supplied from the storage battery to rotate the driving wheels, the vehicle control system comprising:
a processor that executes instructions to:
acquire a use status of a charging spot present in an area identified by a route from a place of departure to a destination of the vehicle;

determine a charging target value of the storage battery at a time of arrival of the vehicle at the destination based on the future consumption amount;
control operation of the power generator based on the charging target value;
estimate the future consumption amount according to changes in an operating condition of the on-board equipment based on at least one of the following:
degree of congestion on the route from the starting point to the destination, weather conditions on the route, or a running time frame of the vehicle;
estimate the future consumption amount every predetermined time after the first estimation of the future consumption amount or every time the vehicle travels a predetermined distance;
control the charging target value to be equal to or higher than a second threshold, which is higher than a first threshold, when the charging spot is determined to be unusable, based on the use status of the charging spot; and
control the charging target value on a return path from the destination to the place of departure to be greater than or equal to the first threshold, so that the operating rate of the power generator on a forward path from the place of departure to the destination is higher than the operating rate on the return path,
wherein the first threshold is a target charging value when the charging spot is determined to be usable, and the second threshold is a value corresponding to an amount of electricity generated by the power generator and an amount of surplus electricity subtracted, from the future consumption amount.

acquiring a use status of a charging spot present in an area identified by a route from a place of departure to a destination of the vehicle;
estimating a future consumption amount of the electric power on a round trip route from a starting point to the destination;
determining a charging target value of the storage battery at a time of arrival of the vehicle at the destination based on the future consumption amount;
controlling operation of the power generator based on the charging target value;
estimating the future consumption amount according to changes in an operating condition of the on-board equipment based on at least one of the following: degree of congestion on the route from the starting point to the destination, weather conditions on the route, or a running time frame of the vehicle;
estimating the future consumption amount every predetermined time after the first estimation of the future consumption amount or every time the vehicle travels a predetermined distance;
controlling the charging target value to be equal to or higher than a second threshold, which is higher than a first threshold, when the charging spot is determined to be unusable, based on the use status of the charging spot; and
controlling the charging target value on a return path from the destination to the place of departure to be greater than or equal to the first threshold, so that the operating rate of the power generator on a forward path from the place of departure to the destination is higher than the operating rate on the return path, 
wherein the first threshold is a target charging value when the charging spot is determined to be usable, and the second threshold is a value corresponding to an amount of electricity generated by the power generator and an amount of surplus electricity subtracted, from the future consumption amount.

A computer-readable non-transitory storage medium having a program stored thereon, the program causing an in-vehicle computer of a vehicle including a power generator that includes an internal combustion engine outputting power used by an electric motor and the electric motor generating electric power using the power output by the internal combustion engine, a storage battery that stores the electric power generated by the power generator or electric power supplied by a charging spot, and a running electric motor that is connected to driving wheels of the vehicle and is driven using the electric power supplied from the storage battery to rotate the driving wheels to execute:
acquiring a use status of a charging spot present in an area identified by a route from a place of departure to a destination of the vehicle;

determining a charging target value of the storage battery at a time of arrival of the vehicle at the destination based on the future consumption amount;
controlling operation of the power generator based on the charging target value;
estimating the future consumption amount according to changes in an operating condition of the on-board equipment based on at least one of the following: degree of congestion on the route from the starting point to the destination, weather conditions on the route, or a running time frame of the vehicle;
estimating the future consumption amount every predetermined time after the first estimation of the future consumption amount or every time the vehicle travels a predetermined distance;
controlling the charging target value to be equal to or higher than a second threshold, which is higher than a first threshold, when the charging spot is determined to be unusable, based on the use status of the charging spot; and
controlling the charging target value on a return path from the destination to the place of departure to be greater than or equal to the first threshold, so that the operating rate of the power generator on a forward path from the place of departure to the destination is higher than the operating rate on the return path,
wherein the first threshold is a target charging value when the charging spot is determined to be usable, and the second threshold is a value corresponding to an amount of electricity generated by the power generator and an amount of surplus electricity subtracted, from the future consumption amount.
Claims 7 and 8 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668